Citation Nr: 0411736	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran served on active duty from October 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  

On August 29, 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran's enlistment examination in October 1968 
revealed, pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
4000
RIGHT
50
50
30
80
LEFT
35
50
40
0

Whispered voice testing in March 1969 revealed the veteran's 
hearing to be 15/15 and on the separation examination in 
March 1970, hearing was again reported to be 15/15 on 
whispered voice testing.

Regarding the claim for a lung disorder, service records 
reveal that he was treated in July 1969 in Vietnam for 
pleuritic left chest pain, fever, moderate dyspnea and cough.  
Diagnostic tests revealed pneumonic infection w/diplococcic 
pneumonia.  He was treated with penicillin for 3 weeks then 
transferred to the U.S. Naval Hospital in Japan.  He was 
subsequently returned to duty.  The diagnosis was 
pneumococcal, pneumonia with pleural effusion, left.

The veteran filed a claim for service connection for a lung 
disorder and a bilateral hearing loss in June 2002.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate their claims for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

In the present case, the veteran has not been afforded a 
medical examination as to his lung disorder or his bilateral 
hearing disorder.  Thus, the Board is of the opinion that the 
veteran should be accorded examinations and that medical 
opinions should be obtained as to whether it is at least as 
likely as not that the claimed lung disorder and/or his 
bilateral hearing disorder are related to any incident, 
disorder, or injury incurred in service.

Prior to the conduction of the above-mentioned medical 
examinations, the RO should obtain and associate with the 
veteran's claims file all outstanding pertinent VA and/or 
private medical records that are not yet of record and have 
been identified by the veteran.  In this case, the veteran 
offered testimony at a personal hearing in October 2003 that 
he had received ongoing treatment through the VAMC.  He did 
not indicate any other treatment from other sources during 
his hearing.  There may be some outstanding treatment records 
from the VAMC concerning his lung disorder and bilateral 
hearing loss disorder.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding VA medical 
records identified by the veteran following the procedures 
set forth in 38 C.F.R. § 3.159.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  

2.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for the claimed lung disorder 
and his hearing loss since his separation 
from active military service.  The RO 
should obtain medical records from all 
sources identified by the veteran.

3.  The RO should then arrange for the 
veteran to undergo a VA respiratory 
examination to obtain information as to 
the nature and likely etiology of all 
respiratory complaints.  The claims 
folder should be made available to the 
physician designated to examine the 
veteran, prior to the examination, and 
the examination report should include a 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The examiner should 
provide opinions as to the following, 
supported by rationale:

A.	 Is there actual pathology to 
account for the veteran's lung 
complaints?  If so, please provide a 
diagnosis, or diagnoses.

B.	 Is it at least as likely as not 
that any such lung pathology began 
during the veteran's military 
service, was aggravated, or is 
etiologically related to any 
incident of his period of service?

4.  The veteran should be scheduled for 
examination by an appropriate specialist 
to ascertain the probable date of onset 
and etiology of his bilateral hearing 
loss.  All indicated tests should be 
performed and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
elicit a history of the veteran's pre-
service, in-service and post-service 
noise exposure and hearing problems.  The 
examiner should provide an opinion as to 
whether it is as likely as not that a 
hearing loss disorder had its onset in 
service, was aggravated by service, or is 
otherwise the result of any event of the 
veteran's military service.  The 
examiner's attention is directed to the 
enlistment examination in October 1968 
revealing a bilateral hearing loss, as 
well as the March 1970 separation 
examination revealing normal hearing on 
whispered voice testing.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and allowed a reasonable time for 
response.  Thereafter, if appropriate, 
the case should be returned to the Board. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

